IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DEMARQUARIUS DEONTE                   NOT FINAL UNTIL TIME EXPIRES TO
TRUITT,                               FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-4051
v.

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed September 23, 2014.

An appeal from the Circuit Court for Alachua County.
Aymer L. Curtin, Judge.

Nancy A. Daniels, Public Defender, M.J. Lord, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant appeals his conviction and sentence for improper use of computer

services in violation of section 847.0135(3), Florida Statutes, traveling to meet a

minor in violation of section 847.0135(4), Florida Statutes, and unlawful use of a
two-way communications device in violation of section 924.215, Florida Statutes.

He raises eight issues on appeal. We affirm without comment as to all issues

except one.

      Addressing Appellant’s argument that his convictions for improper use of

computer services to solicit a minor and traveling to meet the minor constitute

double jeopardy, we affirm on authority of State v. Murphy, 124 So. 3d 323, 330-

31 (Fla. 1st DCA 2013), in which this court held that dual convictions for

solicitation of a minor and traveling to meet the minor do not violate double

jeopardy because sections 847.0135(3) and (4) reflect a clear legislative intent to

punish the offenses separately. Accord Griffis v. State, 133 So. 3d 653 (Fla. 1st

DCA 2014); Cantrell v. State, 132 So. 3d 931 (Fla. 1st DCA 2014); Elsberry v.

State, 130 So. 3d 798 (Fla. 1st DCA 2014). As this court did in Griffis, we

acknowledge and certify a conflict on this issue with Hartley v. State, 129 So. 3d

486 (Fla. 4th DCA 2014).

      AFFIRMED; CONFLICT CERTIFIED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.




                                        2